


Exhibit 10.54

 

--------------------------------------------------------------------------------

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

Fourth Addendum to Master Services and License Agreement between

Bridgepoint Education and eCollege.com

 

This Addendum (“Addendum”) to the Master Services and License Agreement between
Bridgepoint Education, Inc. (“Customer”) and eCollege.com (“eCollege”) for the
delivery of online courses, dated September 29, 2009 (the “Agreement”), is
entered into effective as of the date of last signature set forth below.

 

WHEREAS, Customer and eCollege previously entered into the Agreement; and

 

WHEREAS, the parties wish to amend the Agreement as more specifically set forth
below.

 

NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged by the parties, the parties agree as follows:

 

1)             Services Credit.  In return for a payment of $[***] (due and
payable upon the effective date of this Addendum) eCollege hereby issues
Customer a services credit of $[***] for the Initial Term of the Agreement (the
“Services Credit”).  The Services Credit may be used to offset technical
consulting, academic services and product implementation fees (the Services
Credit may not be applied to any Technology Services Fees, product use or
license fees or any Gateway fees).  Any portion of the Services Credit not used
during the Initial Term shall be automatically forfeited at the end of the
Initial Term.  The Services Credit may be used, in whole or in part, for
services activities pursuant to formal Statements of Work.

 

2)             Agreement Terms Unchanged.  No terms or conditions of the
Agreement, other than the amended terms set forth in this Addendum, are changed
by this Addendum.  Terms not defined herein shall have the meanings set forth in
the Agreement.

 

IN WITNESS WHEREOF, the parties have entered into this Addendum effective upon
the day first above written. The persons executing this Addendum for and on
behalf of the parties hereto represent that they are fully authorized to do so
for and on behalf of their respective principals.

 

 

eCollege.com

 

Bridgepoint Education, Inc.

 

 

 

 

 

 

By:

/s/ Matt Leavy

 

By:

/s/ Thomas Ashbrook

 

 

 

 

 

 

Matt Leavy, President

 

Name:

Thomas Ashbrook

 

 

 

 

 

 

 

 

Title:

SVP/Chief Information Officer

 

 

 

 

 

Date:

10/14/2010

 

Date:

10/11/2010

 

1

--------------------------------------------------------------------------------
